Name: Regulation (EEC) No 2436/71 of the Commission of 11 November 1971 making a second amendment to Regulation (EEC) No 2223/70 waiving the countervailing charge on imports of certain wines originating in and coming from certain third countries
 Type: Regulation
 Subject Matter: trade;  Asia and Oceania;  America;  tariff policy;  beverages and sugar
 Date Published: nan

 950 Official Journal of the European Communities No L 251/26 Official Journal of the European Communities 12.11.71 REGULATION (EEC) No 2436/71 OF THE COMMISSION of 11 November 1971 making a second amendment to Regulation (EEC) No 2223/70 waiving the ' countervailing charge on imports of certain wines originating in and coming from certain third countries THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 816/701 of 28 April 1970 laying down additional provisions for the common organisation of the market in wine, as last amended by Regulation (EEC) No 1627/71 ,2 and in particular Article 9 (6 ) thereof; "Whereas the first subparagraph of Article 9 (3 ) of Regulation (EEC) No 816/70 provides that where the free-at-frontier offer price for a wine, plus customs duties, is lower than the reference -price for that wine, a countervailing charge equal to the difference between the reference price and the free-at-frontier offer price plus customs duties is ' to be levied on imports of that wine and of wines in the same category; Whereas, however, that countervailing charge is not levied as regards third countries which are prepared and in a position to guarantee that the price of imports of products originating in and coming from their territory will not be lower than the reference price less customs duties and that any deflection of trade will be avoided; Whereas the following have intimated their readiness to give that guarantee in respect of exports of certain wines to the Community :  the Government of the Republic of Chile, by application dated 4 September 1970 ; and  the Government of the State of Israel, by application dated 24 February 1971 ; Whereas the Chilean Government will ensure that no exports to the . Community are effected until the Central Bank has granted its authorisation after verifying that, for the wines in question, the free-at-Community-frontier price is not lower than the corresponding reference price applicable at the time of customs clearance, less customs duties ; Whereas the Israeli Government will ensure that no exports of wine to the Community are effected until an export licence has been issued by the Inspectorate of the Ministry of Commerce and Industry, after the latter has verified that, for the wines in question, the ruling price is not lower than the corresponding reference price, applicable at the time of customs clearance, less customs duties ; Whereas furthermore the said Governments will ensure that any deflection of trade will be avoided; whereas they will make any provisions necessary for this purpose and take all necessary steps to ensure that no action is taken which might indirectly bring about prices lower than the reference prices less customs duties, such as taking over marketing costs, resorting to linked transactions or any other action having similar effect ; Whereas they undertake to communicate regularly to the Commission details of wine exports to the Community and to enable the Commission to exercise continuous supervision of the effectiveness of the measures they have taken ; Whereas the Chilean and Israeli Governments have also undertaken to impose appropriate penalties on their exporters in order to ensure compliance with the provisions decided upon ; Whereas questions affecting observance of the guarantee given have been discussed in detail with the competent authorities of the Republic of Chile and of the State of Israel ; whereas, following these discussions, it may be assumed that Chile and Israel are in a position to abide by theil guarantees ; whereas, consequently, there is no need to levy a 1 OJ No L 99 , 5.5.1970, p . 1 . 2 OJ No L 170, 29.7.1971, p. 3 . Official Journal of the European Communities 951 ( a) under point 1 , the following indent shall be inserted after the indent concerning Argentina :  'Israel '; countervailing charge on imports of certain products originating in and coming from Chile or from Israel ; whereas Commission Regulation (EEC) No 2223/701 waiving the countervailing charge on imports of certain wines originating in and coming from certain third countries, as amended by Regulation (EEC) No 392/71,2 should be supplemented accordingly ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Wine; (b ) und$r point 3 , the following indent shall be inserted after the indent concerning Hungary :  'Chile'. Article 2 HAS ADOPTED THIS REGULATION: Article 1 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall take effect from 1 November 1971 . The following additions shall be made to Article 1 of Regulation (EEC) No 2223/70 : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 1971 . For the Commission The President Franco M. MALFATTI i 1 OJ No L 241 , 4.11.1970, p . 3 . 2 OJ No L 46, 25.2.1971 , p . 13 .